DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group II, Claims 1-11 and 19-20, in the reply filed on 03/30/2022 is acknowledged.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0393186).
Wu et al. discloses, as shown in Figures, a method for interconnecting two conductors comprising:
	creating a first nickel layer (13) on a first conductor (12,11R) of an electrical component (11);
	producing a first non-gold protective layer (14) on the first nickel layer, the first non-gold protective layer being configured to prevent the first nickel layer from corroding;
	creating a second nickel layer (13’) on a second conductor (12’,11R’);
	producing a second non-gold protective layer (14’) on the second nickel layer, the second non-gold protective layer being configured to prevent the second nickel layer from corroding; and
	interconnecting the first and second nickel layer using a solder layer (15”) that interfaces with the first and second nickel layers between the first and second conductors.

Regarding claim 2, Wu et al. discloses the second conductor is a conductive pad of a circuit board [0022].

Regarding claim 3, Wu et al. discloses the first and second non-gold protective layers are produced instead of producing a gold layer on the first nickel layer or the second nickel layer [0019] and [0022].

Regarding claim 4, Wu et al. discloses the first and second nickel layers are not plated with gold [0019] and [0022].

Regarding claim 5, Wu et al. discloses the first and second conductors comprise copper [0019] and [0022].

Regarding claim 6, Wu et al. discloses the first nickel layer, the second nickel layer, or both comprises a nickel alloy.

Regarding claim 8, Wu et al. discloses the first nickel layer, the second nickel layer, or both comprises substantially pure nickel [0019] and [0022].

Regarding claim 9, Wu et al. discloses the method further comprising applying a third non-gold protective layer (side portions of 15”) after interconnecting the first and second conductors, to prevent corrosion of the first and second conductors, the first and second nickel layers, or a combination thereof [Figures].

Regarding claim 19, Wu et al. discloses, as shown in Figures, a method for interconnecting two conductors comprising:
	creating a first nickel layer (13) on a first conductor (12,11R) of an electrical component (11);
	producing a first non-gold protective layer (14) on the first nickel layer, the first non-gold protective layer being configured to prevent the first nickel layer from corroding [0019];
	creating a second nickel layer (13’) on a second conductor (12’,11R’), the second conductor comprising a conductive pad of a circuit board [0022];
	producing a second non-gold protective layer (14’) on the second nickel layer, the second non-gold protective layer being configured to prevent the second nickel layer from corroding; and
	interconnecting the first and second nickel layer using a solder layer (15”,16,16’) that forms intermetallic compounds with the first and second nickel layer between the first and second conductors [0022]-[0025].

Regarding claim 20, Wu et al. discloses the first nickel layer, the second nickel layer, or both comprises substantially pure nickel [0019] and [0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0393186) in view of Shah et al. (US 2019/0027266).
Regarding claim 7, Wu et al. discloses the claimed invention including the method for interconnecting two conductors as explained in the above rejection.  Wu et al. further discloses the nickel layers comprise nickel and/or nickel alloy.  Wu et al. does not disclose the nickel alloy comprises nickel and one or more of phosphorus, boron, iron, or cobalt.  However, Shah et al. discloses a nickel alloy (106) comprises nickel and one or more of phosphorus, boron, iron, or cobalt.  Note Figure and [0040] of Shah et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the nickel alloy of Wu et al. comprising nickel and one or more of phosphorus, boron, iron, or cobalt, such as taught by Shah et al. in order to further improve the conductivity of the nickel layers.

Regarding claim 10, Wu et al. discloses the claimed invention including the method for interconnecting two conductors as explained in the above rejection.  Wu et al. does not disclose the first and second non-gold protective layer comprises a nitrogen-containing molecule.  However, Shah et al. discloses a non-gold protective layer (108) comprises a nitrogen-containing molecule.  Note Figures and [0081] of Shah et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the non-gold protective layer of Wu et al. comprising a nitrogen-containing molecule, such as taught by Shah et al. in order to further improve the reflow of the non-gold protective layer, and thus, improve the bonding between the two conductors.

Regarding claim 11, Wu et al. discloses the claimed invention including the method for interconnecting two conductors as explained in the above rejection.  Wu et al. does not disclose producing the first non-gold protective layer comprises immersing at least a portion of the first conductor in a non-gold protective layer material, or spraying the first conductor with the non-gold protective layer material, or brushing the non-gold protective layer material onto the first conductor.  However, Shah et al. discloses a non-gold protective layer (108) formed by dissolving the reactive nitrogen-containing molecule in a vapor (spraying) and condensing the nitrogen-containing molecule out of the vapor onto the nickel.  Note Figures and [0081] of Shah et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the non-gold protective layer of Wu et al. by spraying, such as taught by Shah et al. in order to have a smoother surface to improve the bonding between two conductors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897